             Case 1:20-cv-08884-PAE Document 64 Filed 03/26/21 Page 1 of 2



                                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                    ATTORNEYS AND COUNSELORS AT LAW

                                                                    280 Park Avenue | 15th Floor West
Alan F. Kaufman                                                     New York, NY 10017
T 646.428.2616                                                      T 646.428.2600 F 646.428.2610
alan.kaufman@nelsonmullins.com                                      nelsonmullins.com



                                                    March 25, 2021
  By ECF
  Honorable Paul A. Engelmayer, U.S.D.J.
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007
                  Re:      PFSS 2020 Holding Company, LLC v. Findlay Estates, LLC
                           U.S. Dist. Ct. S.D.N.Y. Case No. 20-cv-8884 (PAE)

  Dear Judge Engelmayer:

          We are counsel to Plaintiff PFSS 2020 Holding Company, LLC (“Plaintiff”). We write, in
  conjunction with counsel for Defendants Findlay Estates, LLC and Sheindy Grunhut (collectively,
  “Borrower Defendants”), to inform the Court that Plaintiffs and Borrower Defendants appear to
  have reached a framework for a resolution of the claims between them. Before we are able to
  confirm, Plaintiff requires certain information from the Borrower Defendants, including the ability
  to thoroughly inspect the subject property.

          Given the approaching Jewish holiday, Plaintiff and the Borrower Defendants respectfully
  submit that three weeks is an appropriate and necessary amount of time for Plaintiff to receive the
  information it requires to proceed with a settlement at this time. Therefore, we are respectfully
  requesting a three-week extension of only those imminently approaching deadlines, namely: (1) to
  submit to the Court relevant factual updates with respect to Plaintiff's application for a receiver;
  (2) to serve initial disclosures; (3) to serve initial requests for the production of documents; (4) to
  serve initial interrogatories; and (5) for Plaintiff to amend the Complaint to add potential lien
  holders. We are not requesting to extend any other dates at this time.

         If approved, the parties will advise the Court of the results of their discussions no later than
  April 16. We thank the Court for its consideration.

                                                        Respectfully submitted,
                                                        /s/ alan f kaufman
                                                        Alan F. Kaufman



     CALIFORNIA | COLORADO | DISTRICT   OF   COLUMBIA | FLORIDA | GEORGIA | MARYLAND | MASSACHUSETTS | NEW YORK
                          NORTH CAROLINA | SOUTH CAROLINA | TENNESSEE | WEST VIRGINIA
      Case 1:20-cv-08884-PAE Document 64 Filed 03/26/21 Page 2 of 2



Granted.

SO ORDERED.
                 
           __________________________________
                 PAUL A. ENGELMAYER
                 United States District Judge

March 26, 2021
